BRIAN MILLSAP V. SHOW TRUCKS USA, INC.



NO. 07-06-0307-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

DECEMBER 6, 2006
______________________________

RANDALL DIXON,


			Appellant


v.

THE STATE OF TEXAS, 


			Appellee

_________________________________

FROM THE 290TH DISTRICT COURT OF BEXAR COUNTY;

NO. 2004-CR-7578; HON. SHARON MACRAE, PRESIDING
_______________________________

ABATEMENT AND REMAND
__________________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J. (1)
	Randall Dixon (appellant) appeals his criminal convictions.  Per an extension of the
deadline previously granted him, his appellate brief was due by November 15, 2006.  Yet,
it has not been received to date.  This court informed appellant of this circumstance by
letter dated November 22, 2006, and told him that unless a brief or response to our letter
was received by the Court "on or before Monday, December 04, 2006, the appeal will be
abated to the trial court."  December 4th passed without appellant filing either a brief or
response to our November 22nd letter.  
	Consequently, we abate the appeal and remand the cause to the 290th District Court
of Bexar County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1.	whether appellant is indigent; 

	2.	whether appellant desires to prosecute the appeal; and

	2.  	whether appellant has been denied the effective assistance of
counsel due to appellate counsel's failure to timely file an appellate
brief.  See Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35,
83 L. Ed. 2d 821, 828 (1985) (holding that an indigent defendant is
entitled to the effective assistance of counsel on the first appeal as of
right and that counsel must be available to assist in preparing and
submitting an appellate brief).

	We further direct the trial court to issue findings of fact and conclusions of law
addressing the foregoing subjects.  Should the trial court find that appellant desires to
pursue the appeal, is indigent, and has been denied effective assistance of counsel, we
further direct it to appoint new counsel to assist in the prosecution of the appeal.  The
name, address, phone number, telefax number, and state bar number of the new counsel,
if any, who will represent appellant on appeal must also be included in the court's findings
of fact and conclusions of law.  Furthermore, the trial court shall also cause to be
developed 1) a supplemental clerk's record containing the findings of fact and conclusions
of law and 2) a reporter's record transcribing the evidence and argument presented at the
aforementioned hearing.  Additionally, the trial court shall cause the supplemental clerk's
record to be filed with the clerk of this court on or before January 5, 2007.  Should
additional time be needed to perform these tasks, the trial court may request same on or
before January 5, 2007.
	It is so ordered.
							Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't
Code Ann. §75.002(a)(1) (Vernon Supp. 2006). 

Exception Locked="false" Priority="39" Name="toc 5"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







                                                            NO.
07-10-0014-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                 APRIL
7, 2010
                                            ______________________________
 
                                                 VINTON
DERRICK CUMMINGS, 
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
Appellee
                                         _________________________________
 
         FROM THE CRIMINAL DISTRICT COURT NO. ONE OF TARRANT COUNTY;
 
                             NO.
1132330D; HON. SHAREN WILSON, PRESIDING
                                           _______________________________
 
                                                                       ORDER
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.




            Vinton Derrick Cummings, appellant,
appeals a conviction for the offense of murder and a sentence of forty years in
the Institutional Division of TDCJ. 
Appellant timely perfected this appeal by filing notice of appeal on
December 2, 2009.  The clerks record was
filed on January 13, 2010.  The
reporters record was due on January 11, 2010. 
On January 20, 2010, this Court directed the court reporter to advise
the Court on the status of the record, and in response, the reporter filed a
motion for an extension to file the record, which was granted to March 15,
2010.  Subsequently, this Court received
a fax and phone calls from the reporter, advising that the record could be
filed no later than April 2, 2010.  She
stated that although the record will most likely be filed by Tuesday, March
30, I want to ensure that I will not need to request additional time to file
the record.  To date, no reporters
record has been received by the Court.
We therefore order Valerie K. Allen, the court
reporter for the Criminal District Court No. One of Tarrant
County, to prepare and file a reporters record in this cause
on behalf of Vinton Derrick Cummings, in compliance with the Texas Rules of
Appellate Procedure.  The
reporters record will consist of a transcription of all the hearings,
evidentiary or otherwise, and the trial held in this cause no. 1132330-D.  Ms. Allen is further ordered to file said
reporters record with the clerk of this Court at 501 S. Fillmore, Suite 2-A,
Amarillo, Texas, in a manner assuring that it will be personally received by
said clerk on or before 5:00 p.m. on April 21, 2010.  Failure to comply with this directive will
result in a hearing directing Ms. Allen to show cause
why she should not be held in contempt.
 
                                                                                    Per
Curiam
Do
not publish.